DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-4, 6-13, and 15-18 are allowed.
	Agarwal et al. (US 20140362713) teaches network and/or evaluation and selection based on received signal strength at a device. For example, an received signal strength indicator (RSSI) can be measured (e.g., using Android API or other suitable methods). Then, the measured RSSI level can be compared against a threshold RSSI level, which can be determined on a device-by-device basis. In some embodiments, the RSSI values can assist the network evaluation and selection in certain situations, for example, where WiFi network quality is degraded because of locational movement and not backbone structure, and/or where there are multiple access points (APs) providing WiFi networks under the same SSID and each AP having different effective coverage.
Dimpflmaire et al. (US 20130045744) teaches an electronic device may automatically switch between the currently active radio access technology and the alternative radio access technology based on a value of a data rate efficiency metric. The data rate efficiency metric may represent how efficiently each radio access technology is capable of using power to convey a given amount of data per unit time. The data rate efficiency metric may be evaluated using measured power consumption data, measured data rate values, and operating parameters such as signal strength and transmitted power parameters.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “ identifying whether a wireless network connection scheme is activated, wherein the wireless network connection scheme allows the terminal to establish connection with a wireless network corresponding to the wireless network connection scheme; in case that the wireless network connection scheme is identified as being activated, determining whether to allow the activated wireless network connection scheme to remain activated based on information relating to a state of the terminal; and in case that the wireless network connection scheme is determined as being required to be switched to an inactive state based on the information relating to the state of the terminal, receiving a user command to permit deactivation of the wireless network connection scheme and deactivating the wireless network connection scheme based on the received user command, wherein the information relating to the state of the terminal includes at least one of first information indicating whether an application relating to the wireless network is activated, or  second information indicating whether a signal relating to the wireless network is received.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641